DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: 
As per claim 13, Applicant now recites “by the editing the skill level data” which appears to be missing the word ‘of’ after “editing”. 
.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1. display unit configured to display (claim 1)
2.  means for determining a location of the controller with respect to the earth moving machine (claim 2)
3. actuating means, wherein the actuating means move (claim 17)
4. peripheral control means, wherein means control the peripheral devices (claim 17)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As the Applicant now recites “means for determining the location of the controller with respect to the earthmoving machine” it is incumbent upon the Applicant to have support for what such means may be.  However, looking to the Specification as filed, Applicant indicates “the earthmoving machine and its operational components may be equipped with sensors 11 and measuring devices for gathering position data and sense the surroundings and the location of the controllers CO, for example.” (Specification 5).  Beyond providing for generic sensors and measuring devices, the Applicant has not set forth a written description supportive of means for determining a respective location of the controllers to the earthmoving machine.  The Applicant has invoked 35 U.S.C. §112 (f) but has not provided requisite structure within the disclosure as originally filed to support the claim language.
As per claim 6, Applicant recites:  “the operation mode of each of the two to four controllers, when detached, depends on a distance between each of the controllers ” however the disclosure as originally filed does not include any enabling disclosure as to what a relationship between a mode of a controller and a distance between controllers may be or how it may be obtained.  This language is not enabled as the Specification does not provide an enabling disclosure as to how one would make or use this aspect of the invention without being forced to undertake undue experimentation.  Although this claim depends on revised claim 2, such claim 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Accordingly, based on the evidence, specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. (MPEP §2164.01(a) citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).

As per claim 7, Applicant recites:  “the operation mode of the one to four controllers depends on a distance between a detected obstacle and at least one of: an earthmoving tool of the earthmoving machine and the earthmoving machine” however the disclosure as originally filed does not include any enabling disclosure as to what a relationship between a mode of a controller and an obstacle’s presence may be or how it may be ordained.  This language is not enabled as the Specification does not provide an enabling disclosure as to how one would make or use this aspect of the invention without being forced to undertake undue 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Accordingly, based on the evidence, specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. (MPEP §2164.01(a) citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).
Claims 3-7 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(a) supra.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 16, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 17, and 19, Applicant recites “controller for a hand” which is awkwardly phrased.  It appears that the Applicant is indicating that the controllers are handheld or operable by hand.  It is unclear what a hand has to do with the controller claimed.  Accordingly, the scope of the claims is indefinite.
As per claim 6, Applicant recites “two to four controllers” which is indefinite  as claim 6 depends from claim 1 where a controller for a hand is claimed.  It is not clear from the context of the claim whether these are additional controllers to be added to the system or a single controller represents two to four controllers.  As worded, the claim is problematic as to what subject matter the Applicant is seeking to protect. Further, the “two to four” language coupled with the transitional phrase “comprising” and the initial recitation of a single controller renders it unclear as to the quantity the Applicant of controllers the Applicant is seeking to claim due to the open-endedness of such transitional phrase, the initial recitation of a single unit, and then a subsequently limited range..  Essentially, the Applicant could be claiming a quantity at least ranging from two to four.  The Applicant may wish to consider rephrasing the claim language to better define the bounds of how many controllers are to be covered by the claim.  
As per claim 16, Applicant’s recitation of “amount of controllers is two”, the rejection applied to claim 6 supra is applied mutatis mutandis.  
As per claims 2-16 and 18, each of these claims is rejected for incorporated the rejected limitations of the base claims.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which 6 depends, recites a controller.  As presently claimed, the recitation of 2 to 4 controllers does not further limit or narrow the scope of claim 1, but rather entirely alters it.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rule (US 10,075,576) in view of Finley (US 2011/0178677) and Peel (US 2015/0120089 A1).
As per claim 1, Rule teaches a control system (200, Fig. 2) for controlling an earthmoving machine (100, Fig. 1), the control system comprising: 

A controller for a hand, wherein an operator operates the earthmoving machine by controller at least a driving system of the earthmoving machine  (108, Fig. 1, Col. 4, lines 26-39 “any number of operators 106 on the worksite [] which may carry respective mobile devices 108.  The mobile device 108 may have a mobile application installed, which may allow the mobile device 108 to start the machine 100 based on appropriate authentication procedures being followed.  … The operator 106 may run the mobile application on the mobile device 108 and select the machine 100 which the operator 106 whishes to operate.”, Further, the ability of the mobile device to modify the running state of the machine directly impacts the operational status of at least the driving system of the vehicle. Additionally, although there is no explicit disclosure of control of specifically the driving systems, the disclosure implicitly includes such control as the device is disclosed as controlling all functionality of the machine..);



at least one display unit configured to display controls selectable and controllable by the controller are displayed; (Fig. 4, 60-63, 208, Fig. 2, Col. 4, lines 55-62 “a user interface 208 for enabling the operator 106 to operate the mobile device 108 [] may be a touch screen [] or any other such kind of a user interface which may allow the operator 106 to provide desired inputs to the processor 206 of the mobile device 108.  In an embodiment, the user interface 208 is a touch screen through which the operator 106 may provide inputs to the mobile device 108.” Col. 9, lines 51-58), wherein 

wherein the at least one control unit is configured to receive selections and controls from the controller, wherein the selections and control signals indicate operations of the earthmoving machine controllable by the at least one controller (Col. 5, lines 7-11),


Rule does not explicitly disclose the one to four controllers being operable both attached to the machine and detached from the machine.  However, in a related invention, Finley teaches that the controller may be attached or removed to the machine ([0021] i.e.” In the version of the mounting device 54 shown in FIG. 3, the cradle is the temporary attachment mechanism, permitting the device to be readily removed from the cab 52, or added to the control arrangement in the cab 52.” Also, 80, Fig. 4 [0026] Additionally, although there is no explicit disclosure of control of specifically the driving systems, the disclosure implicitly includes such control as the 

Rule does not explicitly disclose that the operation mode of the controller depends on whether the controller is attached or detached from the earthmoving machine.  However, in a related invention Peel teaches that the controller may be in a different mode determined based upon whether the controller is attached or detached (Claim 1, “in the direct vehicle operation mode, the handheld instrument is removably mounted to the docking station and in communication with the vehicle control system”  “in the remote control mode, the handheld instrument is removed and distal from the docking station and manual moveable about the at least one axis”).  It would have been obvious to modify Rule with the ability to alter the operating mode of the controller dependent upon whether it is attached or detached in order to ensure that the computing resources are being optimally utilized and the functionality of the device relative to the physical capabilities and constraints thereto are appropriately established to allow for a smooth and safe transition between modes of vehicle operation.

As per claim 2, Rule teaches the control system according to claim 1, wherein the control system comprises means for determining the location of the controller with respect to the earthmoving machine (Col. 7, lines 25-28 “the mobile device 108 sends the mobile device ID 209 to the controller 104 when the operator 106 is less than a pre-determined distance away from the machine 100” indicative of an implicit determination of distance between the controller and earthmoving machine).  

As per claim 3, Rule teaches the control system according to claim 2, wherein the operation mode of the controller, when detached, depends on a distance between the controller and the earthmoving machine (Col. 7, lines 19-22 and 25-28).  

As per claim 4, Rule teaches the control system according to claim 2, wherein the operation mode of the controller, when detached, depends on a distance between the controllers and an earthmoving tool of the earthmoving machine (Col. 7, lines 19-22 and 25-28).  Although Rule does not explicitly disclose that the distance is relative to an earthmoving tool, such is an implicit portion of the earthmoving machine and is included in the teaching of the machine generally.  

As per claim 5, Rule teaches the control system according to claim 2, wherein an earthmoving tool of the earthmoving machine moves in three dimensional space according to a coordinate system set at least one of: 
Manually (Fig. 1, movement is constrained by the mechanical connections as illustrated on earthmoving machine 100), 
semiautomatically and 
automatically taking into account at least one of: a location of the operator (Col. 7, lines 19-22 and 25-28), an orientation of an operator, a location of the controller, and an orientation of the one to four controllers with respect to at least one of the location and orientation of at least one of the earthmoving tool and the earthmoving machine (Col. 7, lines 19-22 and 25-28).    

As per claim 7, Rule teaches the control system according to claim 1, wherein the operation mode of the controller depends on a distance between a detected obstacle and at least one of: an earthmoving tool of the earthmoving machine and the earthmoving machine (Col. 7, lines 25-30 describing the authorization of a controller, wherein the user with the device is an obstacle).  


As per claim 11, Rule teaches the control system according to claim 1, wherein the control system gives feedback by at least one of the following signals: graphical (Col. 4, line 57), augmented reality, virtual reality, audiovisual, visual illumination, haptics and force-feedback. 

As per claim 14, Rule teaches the control system according to claim 1.  Rule does not explicitly disclose that the at least one control unit is configured to receive selections and control signals from the controller controlling at least one of: moving the tool in relation to the carrier and driving of the earthmoving machine.  In a related invention, Johnson teaches that the control unit is configured to receive selections from the controller (Col 17, lines 52-60).  It would have been obvious to modify Rule with the ability to enable a control unit to receive selections and controls from the controller for controlling operations of the machine in order to allow the machine to  coordinate the indicated intent of an operator.  

As per claim 15, Rule teaches the control system according to claim 1.  Rule does not explicitly disclose that the at least one control unit is configured to receive selections and control signals from the controller controlling all operations of the earthmoving machine controllable by the 

As per claim 16, Rule teaches the control system according to claim 1. Rule does not explicitly disclose that the number of mobile devices is two.  However, changes in size or proportion of a system are not sufficient to patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).  It would have been obvious to modify Rule with an inclusion of two devices in order to allow access to the system for four users via separate controllers without requiring each user pass off a controller to another.

As per claim 17, Rule teaches an earthmoving machine, the earthmoving machine comprising: 
a movable carrier (100, Fig. 1- track machine base);
at least one earthmoving tool (100, Fig. 1- bucket/arm);        

a controller for a hand (108, Fig. 1, Col. 4, lines 26-39 “any number of operators 106 on the worksite [] which may carry respective mobile devices 108.  The mobile device 108 may have a mobile application installed, which may allow the mobile device 108 to start the machine 100 based on appropriate authentication procedures being followed.  … The operator 106 may run the mobile application on the mobile device 108 and select the machine 100 which the operator 
peripheral devices (100, Fig. 1 – bucket/arm); 
peripheral control means, wherein the actuating means move the earthmoving tool in relation to the carrier and means, wherein means control the peripheral devices (100, Fig. 1 -  hydraulic cylinders); 

a control system (200, Fig. 2) for controlling operations of an earthmoving machine (100, Fig. 1), the control system comprising: 

at least one control unit (104, Fig. 2, Cols. 3-4, lines 62-07); 
at least one displaying unit configured to display control options selectable and controllable by the controller (Fig. 4, 60-63, 208, Fig. 2), wherein 

the at least one control unit is configured to receive selections and controls from the controller for controlling at least a driving system of the earthmoving machine (Col. 5, lines 7-11),

means for determining the location of the controller with respect to the earthmoving machine (Col. 7, lines 25-28).  

Rule does not explicitly disclose the one to four controllers being operable both attached to the machine and detached from the machine.  However, in a related invention, Finley teaches that the controller may be attached or removed to the machine ([0021] i.e.” In the version of the 

Rule does not explicitly disclose that the operation mode of the controller depends on whether the controller is attached or detached from the earthmoving machine.  However, in a related invention Peel teaches that the controller may be in a different mode determined based upon whether the controller is attached or detached (Claim 1, “in the direct vehicle operation mode, the handheld instrument is removably mounted to the docking station and in communication with the vehicle control system”  “in the remote control mode, the handheld instrument is removed and distal from the docking station and manual moveable about the at least one axis”).  It would have been obvious to modify Rule with the ability to alter the operating mode of the controller dependent upon whether it is attached or detached in order to ensure that the computing resources are being optimally utilized and the functionality of the device relative to the physical capabilities and constraints thereto are appropriately established to allow for a smooth and safe transition between modes of vehicle operation.



As per claim 18, Rule teaches the earthmoving machine as claimed in claim 17, wherein the earthmoving machine is one of the following: excavator (Col. 3, lines 46-47), bulldozer (Col. 3, lines 53).  Rule does not explicitly disclose that the machine is motor grader, compaction machine, piling machine, deep stabilization machine and surface top drilling machine.  However, Rule does teach that the machine may be any type of work machine which may perform repetitive work cycle of operations associated with industry (Col. 3, lines 46-57).  It would have been obvious to modify Rule by specifying particular machines within the taught classifications in order to allow for simpler appreciation of the applicability of the disclosed technology.

As per claim 19, Rule teaches a method for controlling an earthmoving machine, wherein the method comprises: 
A controller for a hand, wherein an operator operates  by the controller at least a driving system of the earthmoving machine (108, Fig. 1, Col. 4, lines 26-39 “any number of operators 106 on the worksite [] which may carry respective mobile devices 108.  The mobile device 108 may have a mobile application installed, which may allow the mobile device 108 to start the machine 100 based on appropriate authentication procedures being followed.  … The operator 106 may run the mobile application on the mobile device 108 and select the machine 100 which the operator 106 wishes to operate.” Further, the ability of the mobile device to modify the running state of the machine directly impacts the operational status of at least the driving system of the vehicle.);
Rule does not explicitly disclose selecting, in the determined operation mode, the operation to control from the selectable and controllable controls containing all operations of the earthmoving machine controllable by the at least one controller and controlling the displayed selected 



Rule does not explicitly disclose that the operation mode of the controller depends on whether the controller is attached or detached from the earthmoving machine.  However, in a related invention Peel teaches that the controller may be in a different mode determined based upon whether the controller is attached or detached (Claim 1, “in the direct vehicle operation mode, the handheld instrument is removably mounted to the docking station and in communication with the vehicle control system”  “in the remote control mode, the handheld instrument is removed and distal from the docking station and manual moveable about the at least one axis”).  It would have been obvious to modify Rule with the ability to alter the operating mode of the controller dependent upon whether it is attached or detached in order to ensure that the computing resources are being optimally utilized and the functionality of the device relative to the physical capabilities and constraints thereto are appropriately established to allow for a smooth and safe transition between modes of vehicle operation.




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rule (US 10,075,576) in view of Finley (US 2011/0178677) and Peel (US 2015/0120089 A1) (“Rule”) as applied to claim 1 above, and further in view of Ono (US 2018/0282973).

As per claim 6, Rule teaches the control system according to claim 1.  Rule does not explicitly disclose that the operation mode of each of the controllers, when detached, depends on a distance between each of the controllers.  However, in a related invention, Ono teaches the operation mode of each controller is dependent upon the distance relative thereto ([0016-0018] sizing of communication area).  It would have been obvious to modify Rule with the ability to influence the operation mode of each controller based upon the distance relative to each of the controllers in order to ensure that the machine may be appropriately guided through a workspace without negatively impacting the person holding a controller or causing a limited signal from appropriately reaching a desired machine.

Rule does not explicitly disclose that the number of mobile devices ranges from two to four.  However, changes in size or proportion of a system are not sufficient to patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).  It would have been obvious to modify .
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rule (US 10,075,576) and Finley (US 2011/0178677) in view of Peel (US 2015/0120089 A1) as applied to claim 8 above (“Rule”), and further in view of Johnson (US 9,213,331).
As per claim 8, Rule teaches the control system according to claim 1, wherein the operation mode of the one to four controllers depends on a user specified adjustments made by or made for a  user currently logged in to the control system.  However, in a related invention, Johnson teaches that the controller stores the preferences of a user so as to configure the system appropriately (Col. 14, lines 30-50).  It would have been obvious to modify Rule with the ability to modify the operation mode dependent upon the user preferences in order to allow for a user to optimize their interactions with the machine. 

As per claim 10, Rule teaches the control system according to claim 1.  Rule does not explicitly disclose that the operation of the earthmoving machine that is further controllable by the controller includes operation of at least one of: driving system, peripheral device, maintenance system, road navigation system, work site navigation system, positioning an earthmoving tool with respect to a work site, moving the earthmoving tool in relation to .

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rule (US 10,075,576) and Finley (US 2011/0178677) in view of Peel (US 2015/0120089 A1) as applied to claim 8 above (“Rule”), and further in view of O’Neal (US 9,299,247)

As per claim 9, Rule teaches the control system as claimed in claim 8.  Rule does not explicitly disclose that an extent of the user specified adjustments depends on user specified adjustments dependent upon skill level data of the current user wherein such skill level data includes hours logged on a machine or proficiency measured by testing in order to ensure 


 As per claim 12, Rule teaches the control system according to claim 9.  Rule does not explicitly disclose that the user with administrator privileges defines the skill level by editing the skill level data of the user.  However, in a related invention, O’Neal teaches the uploading skill level information by a manager (Col. 7, lines 46-56, Col. 11, lines 41-47, “project manager [] may provide the information associated with the skill level of the operator… This information may be provided manually by entering skill level information”,  51-55 see also Col. 4, lines 44-51).  It would have been obvious to modify Rule with the ability for a user with administrator privileges to define skill level by editing the data of the user in order to allow for an administrator to appropriately allocate machine resources to a user to protect the functionality and operability of such machine.

As per claim 13, Rule teaches the control system according to claim 12.  Rule does not explicitly disclose that the user with administrator privileges defines the skill level by the editing the skill level data of the user in a cloud service and the earthmoving machine retrieves the data from the cloud service.  However, in a related invention, O’Neal teaches editing the skill level data of the user in a cloud service (Col. 11, lines 48-50, also Col. 7, lines 28-30, Col. 8, lines 48-51) and the earthmoving machine retrieves the data from the cloud service eventually (Col. 2, lines 3-10, 11-26).  It would have been obvious to modify Rule with the ability for the user with administrator privileges to define skill level by transmitting such level to a remote cloud server where the .  


Response to Arguments
Applicant's arguments filed November 3, 2021 (“Remarks”) have been fully considered but they are not persuasive. 

Rejections Under 35 U.S.C. § 112(a)
Claim 2 has been rejected under 35 U.S.C. §112(a) as Applicant has recited means plus function without disclosing appropriate structure within the disclosure.  The claim amendments and Remarks do not address this deficiency and are thus not persuasive. Accordingly, this rejection has been maintained.

 As per claim 6, Applicant has not addressed the fact that the disclosure does not support any meaning of an operation mode or how it is impacted by attachment or removal from a machine.  The claim language is not broad, rather, it is not supported by written description.  The Applicant seeks to incorporate any possible operation mode and relationship conceivable by one having ordinary skill in the art.  However, the guidance of the originally filed disclosure is so minimal that it clearly cannot support every conceivable mode and relationship that could be conceived by one having ordinary skill in the art.  This claim language is unduly preclusive in view of the scope of the disclosed invention. The 
As per claim 7, Applicant has not addressed the fact that the disclosure does not support any meaning of an operation mode or how it is impacted by distance from a machine.  The Applicant seeks to incorporate any possible operation mode and relationship conceivable by one having ordinary skill in the art.  However, the guidance of the originally filed disclosure is so minimal that it clearly cannot support every conceivable mode and relationship that could be conceived by one having ordinary skill in the art.  This claim language is unduly preclusive in view of the scope of the disclosed invention. The claim language is not broad, it is not supported by written description.   The claim amendments and Remarks do not address this deficiency and are thus not persuasive. Accordingly, this rejection has been maintained.


All Pending Claims Rejected Under 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1, 17, and 19  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter as specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663